      Case 2:16-cv-00272-RFB-CWH Document 39 Filed 03/13/19 Page 1 of 2



 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   ADAM R. TRIPPIEDI, ESQ.
 3 Nevada Bar No.: 12294
   atrippiedi@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Circle, Suite 480
   Henderson, Nevada 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
 7 Attorney for defendant
 8
                                   UNITED STATES DISTRICT COURT
 9
                                           DISTRICT OF NEVADA
10
11
     DEUTSCHE BANK NATIONAL TRUST                       CASE NO.: 2:16-CV-00272-RFB-CWH
12   COMPANY,

13                          Plaintiff,

14   vs.

15   VILLAGIO COMMUNITY ASSOCIATION,
     1881 ALEXANDER 1132 STREET TRUST;
16   FULLER JENKINS CLARKSON, P.C.

17                           Defendants.

18                     STIPULATION AND ORDER TO SUBSTITUTE PARTY
19         Plaintiff, Deutsche Bank National Trust Company, by and through its counsel, William Habdas,
20 Esq., and proposed defendant David Kaempfer, by and through his counsel, Michael F. Bohn, Esq.,
21 hereby stipulate as follows:
22 / / /
23 / / /
24 / / /
25
26
27
28                                                  1
     Case 2:16-cv-00272-RFB-CWH Document 39 Filed 03/13/19 Page 2 of 2



 1        1. David Kaempfer shall be substituted as a defendant in the place and stead of1881 Alexander
 2 1132 Street Trust.
 3        Dated this 13th day of March, 2019
 4 LAW OFFICES OF                                       AKERMAN LLP
   MICHAEL F. BOHN, ESQ., LTD.
 5
 6
 7 By: /s/ /Michael F. Bohn,/                           By: /s/ /William Habdas, Esq./
     MICHAEL F. BOHN, ESQ.                                 William Habdas, Esq.
 8   2260 Corporate Circle, Suite 480                      1635 Village Center Circle, Suite 200
     Henderson, Nevada 89074                               Las Vegas, Nevada 89134
 9   Attorney for David Kaempfer                           Attorneys for Plaintiff Deutsche Bank
                                                           National Trust Company
10
     IT IS SO ORDERED.
11   IT IS IT IS SO ORDERED.
            FURTHER    ORDERED that the court's order to show cause (ECF No. 37) is
     deemed SATISFIED.
12                Dated this day of March, 2019
     DATED: March 26, 2019
13
14
                                        UNITED
                                        UNITED STATES
                                               STATESDISTRICT JUDGE
                                                      MAGISTRATE  JUDGE
15
16 Respectfully submitted by:
17 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
18
19
   By: /s/ /Michael F. Bohn,/
20   MICHAEL F. BOHN, ESQ.
     2260 Corporate Circle, Suite 480
21   Henderson, Nevada 89074
     Attorney for David Kaempfer
22
23
24
25
26
27
28                                                  2
